DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 4, 2022 has been entered.
Information Disclosure Statement
As stated in the advisory action dated Jan. 13, 2022, the Examiner has considered the AW reference in the 8/14/2019 IDS.
Claim Rejections - 35 USC § 112
The amendment filed Jan. 4, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1, 5, and 6 under 35 U.S.C. 112(b) and to withdraw the rejection of claim 5 under 35 U.S.C. 112(d).  
However, there are new rejections under 35 U.S.C. 112, due to the amendment filed Jan. 4, 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended claim 5 to recite an apparatus for synthesizing a glass porous material comprising:  a plurality of the multiple tube burner according to claim 1.  It is unclear to the Examiner where Applicant has support for the amendment.  If this is in error, please provide page and line numbers in the specification that provides support for the apparatus for synthesizing a glass porous material comprises a plurality of the multiple tube burner according to claim 1.  Applicant has support for a glass synthesis apparatus comprising a target rod (2) and the multiple tube burner according to claim 1 (See Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS5513949U (hereinafter JP’949) in view of Ruppert et al. (US 2002/0104332 – hereinafter Ruppert).
Regarding claim 1, JP’949 (Figs. 1 and 2 and claims) discloses a burner for manufacturing high-purity quartz glass.  JP’949 discloses the burner comprising multiple tubes 21, 22, 23, and 24 (corresponding to three or more tubes) arranged coaxially with one another and the figure discloses the burner is circular.  Therefore, with the disclosure of the circular burner, it would be obvious to a person having ordinary skill in the art, the three or more tubes having a substantially circular cross section perpendicular to a longitudinal direction.  JP’949 discloses a first tube (21 or 22) and a second tube (22 or 23) that is arranged on an outer side of the first tube are connected with each other on a gas introducing side.  While JP’949 does not state Fig. 1 is “drawn to scale”, or specifically state a thickness near a first joint portion of the second tube (22 or 23) connected with a first tube (21 or 22) is thicker than a thickness of the second tube on a gas spouting side and a thickness of a first portion of the second tube is greater than a thickness of a second portion of the second tube, where the first portion of the second tube has a range from a first joint portion where the second tube is connected with the first tube, to the second joint portion where the second tube is connected with a third tube (23 or 24).  However, Fig. 1 of JP’949 discloses a notch to join the multiple tubes (21, 22, 23, 24) together in the burner combined with inlet tubes (32-36) to provide for a notch joint disclosed by JP’949.  Therefore, 
As discussed above JP’949 discloses a third tube (23 or 24), and the third tube is arranged on an outer side of a second tube (22 or 23) coaxially with the second tube (22 or 23) and the second tube (22 or 23) and the third tube (23 or 24) are connected with each other on the gas introducing side.  JP’949 discloses a gas introducing branch tube (32 or 33,34) arranged between the first joint portion of -the second tube (22 or 23) connected with the first tube (21 or 22) and a second joint portion of the second tube (22 or 23) connected with the third tube (23 or 24), the gas introducing branch tube arranged such that a longitudinal direction thereof is substantially perpendicular to a longitudinal direction of second tube (22 or 23) so as to communicate therewith.  
JP’949 fails to disclose the multiple tubes of the multitube burner are glass tubes.  However, Ruppert (Fig. 1, abstract, and [0003]) discloses deposition burners for forming a quartz glass are made of quartz glass or metal with quartz glass being advantageous for avoiding contamination and discloses a quartz glass burner formed by coaxial arrangement of quartz glass tubes.  Both Ruppert and JP’949 disclose burners for forming quartz, and based on the additional teachings of Ruppert, it would be obvious to a person having ordinary skill in the art, the multiple tubes of JP’949 could be quartz or metal tubes.  The use of quartz tubing in the apparatus of JP’949 for the multiple tubes 21, 22, 23, and 24, 
Regarding claim 4, in addition to the obviousness of the multiple tubes of JP’949 as glass tubes, JP’949 (Fig. 1) suggests the first tube is arranged in a center of the second tube.  Therefore, it would be obvious to a person having ordinary skill in the art, the multitube burner of JP’949 in view of Ruppert wherein the first glass tube is arranged in a center of the second glass tube.  
Regarding claim 6, as discussed in the rejection of claim 1 above, Fig. 1 of JP’949 discloses a notch joint configuration for the multiple tubes (21, 22, 23, 24) in the burner combined with inlet tubes (32-36).  Therefore, with the notched joint configuration and support of the inlet tubes, it would be obvious to a person having ordinary skill in the art, JP’949 in view of Ruppert provides for a thickness of a joint portion of an n-th glass tube (tube 23 of JP’949 in view of Ruppert) as the second glass tube connected with an (n-1)-th glass tube (tube 22 of JP’949 in view of Ruppert) as the first glass tube.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS5513949U (hereinafter JP’949) in view of Ruppert et al. (US 2002/0104332 – hereinafter Ruppert) as applied to claim 1 above, and further in view of Ishihara (US 2005/0016218).
Regarding claim 5, JP’949 in view of Ruppert fails to disclose an apparatus comprising a plurality of the multiple tube burner of claim 1.  However, Ishihara (Figures, abstract, and [0064]) discloses an apparatus for forming a high-quality glass-particle-deposited body comprising a clad synthesizing burner 21 and a core synthesizing burner 22 and discloses the multitube burner in Figs. 2A and 2B can be used for the core and/or clad synthesizing burner.  JP’949, Ruppert, and Ishihara discloses multi tube burners for manufacturing high purity quartz glass, and based on the additional teachings of Ishihara that a multitube burner can be used for the core and/or cladding burner, it would be obvious to a person having ordinary skill in the art, the multitube burner of JP’949 in view of Ruppert could be duplicated in an apparatus to provide for a core and clad glass synthesis burners.
Allowable Subject Matter
Claim 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest a thickness near the first joint portion of the second glass tube connected with the first glass tube is two or more times as thick as the thickness of the second glass tube on the gas spouting side and six or less times as thick as the thickness of the second glass tube on the gas spouting side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LISA L HERRING/Primary Examiner, Art Unit 1741